UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-7298


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

ROLANDO STOCKTON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Marvin J. Garbis, Senior District
Judge. (1:99-cr-00352-MJG-6; 1:09-cv-00281-MJG)


Argued:   October 31, 2013                  Decided:    November 20, 2013


Before TRAXLER,     Chief   Judge,   and   KING   and   THACKER,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Michael Lawlor, LAWLOR & ENGLERT, LLC, Greenbelt,
Maryland, for Appellant. James G. Warwick, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellee.   ON BRIEF:
Rod J. Rosenstein, United States Attorney, Andrea L. Smith,
Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rolando Stockton, a federal prisoner, filed a 28 U.S.C. §

2255   motion      contending,   inter       alia,    that       his    trial    counsel

failed to advise him properly with regard to two pre-trial plea

offers.       The    district    court       denied        relief      but   granted   a

certificate of appealability.             We review the district court’s

conclusions of law de novo and its findings of fact for clear

error.      See United States v. Nicholson, 611 F.3d 191, 205 (4th

Cir. 2010).

       To   establish   ineffective      assistance         of    counsel,      Stockton

must show that: (1) counsel’s failures fell below an objective

standard      of    reasonableness,       and        (2)     counsel’s        deficient

performance was prejudicial.          See Strickland v. Washington, 466

U.S. 668, 687–88 (1984).          The Supreme Court recently addressed

the standard for showing ineffective assistance during the plea

bargaining stage in Lafler v. Cooper, 132 S. Ct. 1376 (2012),

and Missouri v. Frye, 132 S. Ct. 1399 (2012).                          In Lafler, the

Supreme Court held that the Sixth Amendment right to counsel

applies to the plea bargaining process, and prejudice occurs

when, absent deficient advice, the defendant would have accepted

a plea that would have resulted in a less severe conviction,

sentence, or both.       See Lafler, 132 S. Ct. at 1384–85.                     In Frye,

the Supreme Court held that a component of the Sixth Amendment

right to counsel in the plea bargaining context is that counsel

                                         2
has a duty to communicate any offers from the Government to his

client.     See Frye, 132 S. Ct. at 1408.

     In this case, counsel communicated the plea offers from the

Government to Stockton prior to trial, along with Stockton’s

sentence     exposure,      and   provided      an    assessment        of     Stockton’s

available defense.          Although counsel told Stockton that the plea

offers      were    “good     offers,”        counsel      made     no       affirmative

recommendation       that    Stockton     accept     the       offers    and    left   the

decision of whether to accept the offers solely to Stockton, who

steadfastly maintained that he was not guilty of the charges.

Stockton contends that trial counsel was ineffective for failing

to   make    such    an     affirmative    recommendation           and      failing    to

vigorously attempt to persuade him to accept it.

     We have thoroughly reviewed the record in this case, and we

agree with the district court that trial counsel’s performance

was not deficient.          See, e.g., Burt v. Titlow, No. 12-414, ____

U.S.L.W.     ____,    2013     WL   5904117,         *6    (U.S.    Nov.       5,   2013)

(“Although     a    defendant’s     proclamation          of    innocence       does   not

relieve counsel of his normal responsibilities under Strickland,

it may affect the advice counsel gives.”); Jones v. Murray, 947

F.2d 1106, 1109-11 (4th Cir. 1991) (“We cannot conclude that

counsel’s decision, at this point and in the context of his

client’s rejection of the plea offer for the stated reason that

he was innocent, to refrain from a vigorous attempt to change

                                          3
his client’s mind was ‘outside the wide range of professionally

competent assistance.’” (quoting Strickland, 466 U.S. at 690)).

Accordingly, we affirm the judgment of the district court.



                                                         AFFIRMED




                                4